DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/20/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie (JP 42-012595 Y1).
Horie discloses a method for securing a piece of hair (3), comprising the steps of: providing a hair tie with a loop-shaped elastic cord (1) and fastener/hook (2), wherein the hook (2) is coupled to the loop-shaped elastic loop (1) by a coupler at a first end of 
Horie further discloses the additional feature of claim 2 is disclosed in (see figures 2-4: the piece of hair (3) secured by the hair tie is ponytail).
The additional feature of claim 3 would be easily derived from Horie (see Translation and figures 2-3: securing the second end of the hair tie and applying a force on the first end of the hair tie until the loop-shaped elastic cord (1) of the hair tie begins to expand).
The additional feature of claim 4 is disclosed in Horie (see Translation and figures 2-3: the first end of the hair tie is wrapped around the piece of hair one time before the hair clip pin (2) is coupled to the loop-shaped elastic cord (1)).

Claims 5-7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie (JP 42-012595) in view of Kyowa (JP 07-051120 A).
Horie disclose the claimed invention except for the elastic loop is formed form a natural rubber, a synthetic rubber, the elastic loop is covered by a layer composed of a natural fiber and can include a color. Kyowa teaches (see paragraph [0018] and figures 1-3: the ring-shaped rubber core (20) of the decorative band (19) is covered by a coating layer (21) composed of a cover yarn (22), wherein a main material of the cover yarn (22) is a natural fiber or a chemical fiber) (see paragraph [0018] and figure 2: the
cover yarn (22) includes a color).
.

Claims 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie (JP 42-012595) in view of Maerchen (JP 3023266U).
Horie disclose the claimed invention except for the hair tie including a decorative piece which can be removably coupled to the elastic loop, coupler, or hook. Maerchen discloses a hair clip (C ) comprising a hair clip main body (1) and an elastic string (2) for tying hair (H) includes a hair decorative ribbon (3) coupled to the hair clip main body (1) (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair tie device of Horie be made with a decorative piece as taught by Maerchen to allow the user to add decorations to their hair styles.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
1/25/2022